Name: Council Decision (EU) 2019/1086 of 18 June 2019 on the position to be taken on behalf of the European Union within the Plenary Meeting of the Group of States against Corruption (GRECO) or within the Committee of Ministers of the Council of Europe as regards the decision on granting the Union observer status in GRECO
 Type: Decision
 Subject Matter: social affairs;  international affairs;  European construction;  criminal law
 Date Published: 2019-06-26

 26.6.2019 EN Official Journal of the European Union L 171/115 COUNCIL DECISION (EU) 2019/1086 of 18 June 2019 on the position to be taken on behalf of the European Union within the Plenary Meeting of the Group of States against Corruption (GRECO) or within the Committee of Ministers of the Council of Europe as regards the decision on granting the Union observer status in GRECO THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 83 in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Council of Europe Statutory Resolution No (93)28 on partial and enlarged agreements provides for the possibility for non-member States of the Council of Europe and international organisations to become observers in partial and enlarged agreements such as the Agreement establishing the Group of States against Corruption (GRECO). (2) On 6 June 2019, the Council expressed support for the Union's observer status in GRECO and invited the Commission to present a proposal on the position to be taken on behalf of the Union within the Council of Europe. (3) On 6 June 2019, the Commission submitted to the Secretary-General of the Council of Europe a request for the Union's participation in GRECO as an observer. (4) Acquiring observer status has legal effects, limited to the following: observers have the right to participate in GRECO meetings and to have access to all documents discussed; observers do not have the right to vote, are not subject to evaluation and do not take formal positions in evaluation processes nor participate in evaluation missions. No financial contribution is requested from observers. (5) The participation of the Union in GRECO as an observer does not preclude its possible future participation in GRECO as a full member. (6) All Member States of the Union are members of GRECO. (7) It is expected that GRECO will be called upon to decide on the Union's observer status at the 83rd Plenary Meeting of GRECO, taking place in Strasbourg on 17-21 June 2019, or at the subsequent Plenary Meeting of GRECO. (8) If that decision is not adopted at the 83rd Plenary Meeting of GRECO or at its subsequent Plenary Meeting, it is expected that the matter will be referred to the Committee of Ministers of the Council of Europe and that the Committee of Ministers will be called upon to decide on granting the Union observer status in GRECO. (9) It is appropriate to establish the position to be taken on the Union's behalf within the Plenary Meeting of GRECO or, as the case may be, within the Committee of Ministers of the Council of Europe with regard to the adoption of the decision on granting the Union observer status in GRECO. (10) This Decision is in accordance with the principle of sincere cooperation. (11) This Decision is in accordance with the principle of conferral of powers and does not affect the division of competences between the Union and its Member States. (12) In accordance with Articles 1 and 2 of Protocol No 21 on the position of the United Kingdom and Ireland in respect of the area of freedom, security and justice, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, and without prejudice to Article 4 of that Protocol, those Member States are not taking part in the adoption and application of this Decision and are not bound by it or subject to its application. (13) In accordance with Articles 1 and 2 of Protocol No 22 on the position of Denmark annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark is not taking part in the adoption of this Decision and is not bound by it or subject to its application, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on the Union's behalf with regard to the decision on granting the Union observer status in the Group of States against Corruption (GRECO) shall be the following: (a) the Member States of the Union shall support the adoption of the decision to grant the Union observer status in GRECO at the 83rd Plenary Meeting of GRECO or at its subsequent Plenary Meeting; (b) if the decision on granting the Union observer status in GRECO is not adopted at the 83rd Plenary Meeting of GRECO or at its subsequent Plenary Meeting, the Member States of the Union shall support that the matter be referred to the Committee of Ministers of the Council of Europe and shall support the adoption by that Committee of the decision to grant the Union observer status in GRECO. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 18 June 2019. For the Council The President P. DAEA